psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Exhibit 10.1


PURCHASE AND SALE AGREEMENT
Synopsis: Building 1 – San Antonio Business Park




This Purchase and Sale Agreement (the “PSA”) dated as of the 24 day of July 2017
(the “Effective Date”), is entered by and between:


(i)
BELEN BUSINESS CENTER CR, S.A., a company organized and existing under the laws
of the Republic of Costa Rica, bearer of the corporate ID number 3-101-644182,
represented by Jack Liberman Ginsburg, of legal age, bearer of the ID number
8-0031-0074, acting as PRESIDENT, and Alfredo Volio Guerrero, of legal age,
bearer of the ID number 1-1239-0795, with unlimited full power of attorney
acting jointly with the President, legal representation duly recorded in the
Mercantile Section of the National Registry under the given corporate
identification card number and the book 2017, entry 6188, consecutive 1, sequent
3, as showed in Exhibit A, herein “BBC”; and



(ii)
ALIGN TECHNOLOGY DE COSTA RICA, S.R.L., a company organized and existing under
the laws of the Republic of Costa Rica, bearer of the corporate ID number
3-102-306047, represented by Anamaría Castillo Moncaleano, Colombian citizen, of
legal age, bearer of the Costa Rican residency number 117000176903, acting with
full power of attorney and legal representation duly recorded in the Mercantile
Section of the National Registry under the given corporate identification card
number and the book number 2015, entry 275265, consecutive 1, sequence 2, as
showed in Exhibit B, herein “Align”.



BBC and Align shall be jointly referred as the “Parties”, and individually as
“Party”.




WHEREAS


1.
BBC is the owner of the property recorded in the National Registry, Province of
Heredia, property number 231301-000, located in La Ribera, Belen, Heredia, which
measures 27,000.00 sq. m., and is described in the survey map number
H-1516012-2011, herein the “Property”.



2.
BBC is currently developing a class A office center in the Property, as
described in Exhibit C, known as San Antonio Business Park or SABP (herein the
“Project”); development that will be subject to the condominium regimen, and,
so, will be affected by a series of restrictions pursuant to the Condominium





psaalignsabc_image2a01.jpg [psaalignsabc_image2a01.jpg]

--------------------------------------------------------------------------------

2 of 2
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Regulatory Act Number 7933 (“Condominium Act”) and the future condominium
covenants, conditions and restrictions (“Condominium CC&Rs).


3.
The Project is under the free trade zone regimen (“FTZ”) in accordance with the
Free Trade Zone Regime Act Number 7210 (“Free Trade Zone Act”) and executive
resolution issued by the Ministry of Foreign Trade on December 22, 2015, number
644-2015 in favor of BBC, as FTZ park administrator (“BBC FTZ”). Nonetheless,
this area has not been approved by Customs as of this date.



4.
BBC is developing the Project in 4 stages, consisting of 4 Class A buildings, as
described in Exhibit C.



5.
Align is a global medical device company with industry-leading innovative
products and currently operates under the FTZ in accordance with the Free Trade
Zone Act and executive resolution issued by the Ministry of Foreign Trade on May
04th, 2009, number 291-2009, as amended from time to time, as a service company
(“Align´s FTZ”).



6.
Align is interested in purchasing the private area of Building 1 of the Project,
which shall be a C&S Leed Certified building, located in front of the street,
and have the exclusive right to use the exclusive common areas of Building 1, as
defined in the Condominium CC&Rs, to install and operate administrative and
services offices as permitted in Align´s FTZ, and intends to move its main
offices to such Building 1 as a duly approved FTZ area.



NOW, THEREFORE, in consideration of the mutual considerations and agreements
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties have agreed to execute this PSA, which
shall be governed by the Commercial and Civil Code of Costa Rica, and specially
by the clauses set forth herein:




AGREEMENT


First: Building 1. Building 1 shall mean an area of approximate 10,513.00 sq. m.
comprised of 12 condominium units within floors one to six (property numbers to
be assigned once the Project is subject to the Condominium Regimen but which
numbers within the Condominium surveys correspond to condominium units number
FF-CO-111, FF-CO-112, FF-CO-121, FF-CO-122, FF-CO-131, FF-CO-132, FF-CO-141,
FF-CO-142, FF-CO-151, FF-CO-152, FF-CO-161 y FF-CO-162), with an aggregate
approximate measurement of 9,963.00 sq. m. (“Condominium Units”) and all
restrictive common areas within Building 1 and related common areas improvements
as described in the exhibits of this PSA, except




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

3 of 3
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




for bathrooms and lobbies as per Section Three. Within the common areas of
Building 1 there are exclusive or restrictive common areas, which shall be
defined as the exclusive common areas of Building 1 in the Condominium CC&Rs as
described in Exhibit D (labeled in Spanish as “Area comun de uso restringido”)
(herein the “Exclusive Common Areas”), of approximate 550.00 sq. m., herein
“Building 1”:


▪
Level 1: 2 condominium units and approximate 1,562.00 sq. m.

▪
Level 2: 2 condominium units and approximate 1,732.00 sq. m.

▪
Level 3: 2 condominium units and approximate 1,918.00 sq. m.

▪
Level 4: 2 condominium units and approximate 1,918.00 sq. m.

▪
Level 5: 2 condominium units and approximate 1,918.00 sq. m.

▪
Level 6: 2 condominium units and approximate 1,465.00 sq. m.



The areas indicated above for each level, include only the approximate area of
the Condominium Units and the Exclusive Common Areas.


Building 1 excludes the common areas located therein that are referred to as
electromechanical pipelines, emergency stairs, vertical interventions, and
elevators, as well, as any other area that is not being designated as Exclusive
Common Areas in the Condominium declaration or the Condominium CC&Rs, and that
are located within Building 1. Nonetheless, no other condominium owner shall
have access to Building 1 and BBC shall deliver Building 1 including all such
common areas.
 
Second: Purchase and Sale of Building 1. Align hereby agrees to purchase
Building 1 from BBC, and BBC agrees to sell Building 1 to Align for the Purchase
Price (as defined below), subject to the terms and conditions contained in this
PSA.


The properties being transferred at Closing (as defined below) shall be the
Condominium Units, and, so, the Purchase Price shall be distributed
proportionally among the Condominium Units.


The sale of Building 1 to Align shall consist of: (i) transfer of title and
ownership over the Condominium Units, (ii) transfer of an undivided interest in
the Project common elements of the Condominium, (iii) exclusive use of all
Exclusive Common Areas duly approved by the Condominium Owners Assembly, and (v)
exclusive use of 421 vehicle parking spaces, that shall be duly approved by the
Condominium Owners Assembly. If the vehicle parking spaces are used to park
motorcycles, at Align´s sole discretion, the ratio at all times shall be 4:1.
The exclusive use of the Exclusive Common Areas shall be duly established in the
Condominium CC&Rs and such Condominium CC&Rs shall include a provision by virtue
of which the rights granted to any condominium owner to exclusively use of any
common areas may only be revoked or




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

4 of 4
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




modified upon the majority vote of the condominium owners and such majority vote
shall include the affirmative vote of the condominium owner whose right is being
modified or revoked. Eighty (80) vehicle parking spaces shall be located within
the basements of Building 1 and Building 2 (64 in Building 1 and 16 in Building
2), fully assigned to Align; fifty (50) vehicle parking spaces shall be located
within the plaza next to Building 1 and, none of such parking spaces shall
include visitors’ parking spaces or disabled parking spaces required by law. The
other vehicle parking spaces shall be located on the parking building located
within the Project. In the event the location of the vehicle parking spaces is
not available, totally or partially, on the Closing due to the development and
construction of the other buildings within the Project, BBC shall ensure that
Align has access to 421 vehicle parking within the Project spaces at all times.
The location of any temporary spaces shall be assigned by BBC in the parking
building or in Building 3 location and approved by Align prior to the
termination of the Due Diligence Period.


Parties agree that if Align requires additional parking spaces within the
Project (“Additional Parking Spaces”), they can be leased from BBC, subject to
availability, at a monthly rate per parking space. The monthly rate per parking
space shall be defined by the fair market monthly rate for parking spaces in
buildings or projects in the same category as the Project (A and/or A+
buildings), but at no time could be less than $100.00 Dollars, currency of the
United States of America (“Dollars”), per parking space per month (the “Lease
Rate”). The Lease Rate for the Additional Parking Spaces shall have a 3% yearly
escalation/increase; however, in no event the monthly Lease Rate shall exceed
(i) $150.00 Dollars per space or (ii) the rate granted to any other tenant or
occupant of the Project by BBC (the “Maximum Lease Rate”). The Maximum Lease
Rate shall be applicable for a term of 10 years, after such term the Lease Rate
shall be defined to the fair market monthly rate for parking spaces in buildings
or projects in the same category as the Project (A and/or A+ buildings).


Align acknowledges and accepts that Building 1 is under construction and,
therefore, the indicated measurements for the Condominium Units and the
Exclusive Common Areas may vary. The Purchase Price shall not vary if the total
area is reduced or increased in 2%. Prior to Closing (as defined herein) and
once construction of Building 1 finishes, BBC shall deliver to Align a copy of
the topographical surveys of Building 1 indicating the resulting measurement of
the private area of the Condominium Units and the Exclusive Common Areas
(“Maps”). In the event that the total measurement of Building 1 (comprised by
the private area of the Condominium Units plus the Exclusive Common Areas
measurements) varies in more than 2%, the Purchase Price (as defined below)
shall be adjusted using the following formula: $2,485.00 Dollars per sq. m., the
“Adjusted Purchase Price”. The communication by which BBC sends copy of the Maps
to Align shall include the indication of the resulting Adjusted Purchase Price
(if applicable). The standard to be used for the measurement of Building 1 is
BOMA. Align shall have the right, at its sole cost and expense, to perform
measurements to Building 1; in the event the final measurement performed by
Align, following the BOMA standard, does not match the final measurement in the
Maps, the Parties agree to appoint a third




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

5 of 5
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




party to verify the final measurement following the BOMA standard. BBC shall
appoint ICICOR, COCOSA, provided (i) none of these companies have been hired by
BBC or its affiliates in direct connection to the Project and (ii) none of these
companies have been hired by the parties or its affiliates on a recurrent basis
during the past 12 months, or any other third party as agreed between the
Parties (the “Third Party”) to proceed with the third measurement, which shall
prevail for purposes of establishing the Adjusted Purchase Price. The Third
Party shall have 10 business days following the notice by BBC to proceed with
the measurement. All costs and fees related with the Third Party shall be borne
equally between the Parties.


Third: Purchase Price. The purchase price of the Building 1 is the sum of
TWENTY-SIX MILLION ONE HUNDRED AND TWENTY-FOUR THOUSAND EIGHT HUNDRED AND FIVE
DOLLARS ($26,124,805.00) (the “Purchase Price”). The Purchase Price shall be
paid in accordance with the following schedule:


(a)
Initial Payment: within 5 business days upon the execution of this PSA by all
Parties, Align shall pay and deposit in an interest-bearing escrow account
(“Escrow Account”) with STCR (COSTA RICA) TRUST AND ESCROW COMPANY LIMITED, S.A.
(“Escrow Agent”) 20% of the Purchase Price, for an amount of $5,224,961.00
Dollars (the “Initial Payment”). The Initial Payment shall be fully refundable
during Due Diligence Period (as defined herein).



(b)
Second Payment: 60% of the Purchase Price, equals to $15,674,803.00 Dollars,
shall be paid and deposited by Align in the Escrow Account with the Escrow Agent
within 7 business days after the notification by BBC of the Substantial
Completion of Building 1 (“Substantial Completion Notice”). Substantial
Completion of Building 1 shall mean the completion of Building 1 as described in
Exhibit E in more than 95% and that none of the pending issues or items imply
any delays for additional constructions and improvements, and, so, the only
pending matters or items shall be considered as part of the Punch List.
Substantial Completion shall be completed by BBC no later than October 23, 2017,
except if extended due to a justified cause, by mutual agreement of the Parties
or as indicated in clause fifth of this PSA. Align shall have thirty (30)
calendar days after the Substantial Completion Notice to determine if it is not
in agreement with the Substantial Completion of Building 1, no response by Align
during said term shall be deemed as an approval of the Substantial Completion.
If the Substantial Completion is not accepted by Align within the said term, BBC
shall appoint any of the Third Party to issue criteria determining if Building 1
is in Substantial Completion or not in accordance with this PSA. The Third Party
shall have 15 business days following the notice by BBC to proceed with the
measurement. All costs and fees related with the Third Party shall be borne
equally between the Parties. If the Substantial Completion is rejected by Align
within the thirty (30) calendar days indicated, the second payment shall be
suspended until the Substantial Completion is determined by the Third Party.





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

6 of 6
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Third Party’s approval of the Substantial Completion of Building 1 shall be
notified to the Parties, and the second payment shall be made by Align within
the following five (5) business days.


(c)
Final Payment: the outstanding balance of the Purchase Price or the Adjusted
Purchase Price, as applicable, shall be paid and deposited by Align in the
Escrow Account with the Escrow Agent within 5 business days after the Closing
Notice (as defined herein), provided, however, that such Closing Notice may not
be delivered before the Condominium is duly incorporated and the Condominium
Units have their corresponding property number.



Parties agree to discount from the Purchase Price an amount of $371,855.00
Dollars, as Align shall take the responsibility to remodel the bathrooms and
lobbies of Building 1. The discount shall be applicable to the Final Payment.


At Closing, all sums paid and deposited by Align in the Escrow Account, with all
accrued interests, shall be paid and disbursed to BBC.


All escrow, stamp taxes and other closing costs shall be split equally between
the Parties, except that each Party shall pay its corresponding attorney’s fees,
incurred by in negotiating this PSA. Align shall designate the Notary Public to
grant the transfer public deed of the corresponding Condominium Units comprising
Building 1. All bank commissions shall be bear solely by Align. As a result of
the FTZ benefits that both Align and BBC enjoy, the property transfer tax will
not be applicable; nonetheless, in the event any party losses such benefit,
payment of the applicable property transfer tax shall be paid exclusively by
such party.


All sums set forth in this PSA shall be paid in Dollars and no adjustment to
such amounts shall be made in the event that such amounts, as measured in Costa
Rican currency, fluctuates due to changes in currency exchange rates or any
other reasons.


Fourth: Due Diligence Period. Align shall have until midnight (Costa Rican time)
of August 15, 2017 to make studies and investigations as deemed necessary,
including the verification of the physical condition of the Property (the “Due
Diligence Period”). Align’s purchase of Building 1 is contingent upon Align’s
approval of Building 1 and its title, in Align’s sole and absolute discretion,
on or before the expiration of the Due Diligence Period. Within the Due
Diligence Period, Align is entitled to unilaterally terminate the PSA by sending
notice to BBC and the Escrow Agent, and request the Escrow Agent the
reimbursement of all sums deposited in the Escrow Account, with all accrued
interests, and, thus, BBC shall be released from this PSA.


In the Due Diligence Period, BBC shall provide Align with the following
documentation:




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

7 of 7
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






(a)
Certification of the Property issued by the National Registry.

(b)
Account statement from the Municipality.

(c)
Utilities payment status and availability.

(d)
CC&Rs draft.

(e)
Condominium incorporation public deed draft.

(f)
Construction plans of Building 1 duly filed before APC system and any
authorization obtained by that time.

(g)
BBC FTZ Executive Resolution and amendments, if any, and Customs final approval
of Building 1 (if obtained during the Due Diligence Period, otherwise, this
approval shall be delivered prior to Closing).

(h)
Any other document as reasonably requested by Align’s legal counsel. Provided,
however, that BBC shall not be obligated to disclose information that is subject
to existing non-disclosure obligations.



All the information detailed herein shall be provided as soon as possible but no
later than July 30, 2017; any delays upon this date shall automatically extend
the Due Diligence Period on the same days as delayed by BBC. During the Due
Diligence Period and until Closing or termination of this PSA, Align and its
agents, employees and contractors shall be permitted to enter the Property to
perform studies and examinations as Align may deemed necessary to determine the
sustainability of the Building 1 to Align’s purposes and the physical,
environmental and legal condition of the Property, following the procedure and
terms establish in clause sixth of this PSA. All due diligence activities shall
be borne solely by Align.


In the event that any due diligence activities cause a physical disturbance to
the Project, Align, at its sole expense, shall promptly restore the Project to
its pre-due diligence activities condition. Align shall indemnify BBC for any
loss, cost or damage incurred or suffered as a result of any entry on the
Project or Building 1 by Align, its affiliated companies, agents, directors,
employees or contractors.


After the expiration of the Due Diligence Period, if Align terminates the PSA
for any reason other than BBC’s default under this PSA, Align shall forfeit a
portion of the Initial Payment equal to 10% of the Purchase Price and its
accrued interests as sole compensation to BBC for Align’s termination, Escrow
Agent shall reimburse all other sums to Align, and the Parties shall be released
from the PSA. Escrow Agent shall disburse the funds within 3 business days
following the corresponding notice by BBC and evidence of early termination by
Align. Escrow Agent shall not disburse the funds if the early termination notice
sent by Align refers to BBC’s default, and in such event the process established
in section twelfth of this PSA shall prevail.






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

8 of 8
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




If Align fails to deliver notice of its approval of the due diligence on or
before the expiration of the Due Diligence Period, then this PSA shall be deemed
terminated, all deposits in the Escrow Account, with all accrued interests,
shall be reimbursed to Align, and Parties shall be released from this PSA.


Align acknowledges and accepts that the Condominium Units shall be transferred
with the easements recorded at the book 322, entry 14575; book 393, entry 12557;
book 449, entry 07885; book 449, entry 12687; book 555, entry 15026; and any
other easements required for the common services of the Project (included, but
not limited to, telecommunications, potable water, rainy water, among others)
and required by government authorities or institutions to subject the Property
to the Condominium Regimen. Nonetheless, BBC represents that such easements in
no way affect the proper usage of Building 1.


Fifth: Construction of Building 1. Align acknowledges that it has reviewed and
approved the floor plans, attached hereto as Exhibit D, as well as the designs
and building specifications for the Building 1, all of which are detailed and
attached hereto as Exhibit E (the “Building Specs”), prior to the execution of
this PSA. The floor plans and the Building Specs shall collectively be referred
to as the “Final Designs”. Align acknowledges and agrees that any changes
requested to the Final Designs may result in an increased Purchase Price and
that it could impact the proposed date for delivery of the Building 1 under this
PSA. Align shall be the sole responsible to remodel Building 1, as it deems
necessary, after the Closing for its operation, following the regulations
established in the Condominium CC&Rs. BBC accepts that, upon Closing, Align
shall construct a full-service kitchen in Building 1 for its employees’ use; for
such purposes, the Parties shall work together to identify an appropriate
temporary loading dock that will be located near Building 1, and, if necessary,
a freight elevator for such kitchen, but the location and design shall be
approved previously by BBC or the Condominium (as applicable). Additionally, the
Project will have a permanent loading dock (located between Building 2 and 3).


BBC shall use its best efforts to construct and complete Building 1 following
the construction schedule attached hereto as Exhibit F on or before January 02,
2018 (“Building Completion Date”) and in substantial compliance with the Final
Design. The Building Completion Date may be extended in the event that the
construction and completion of the Building is delayed for any reasons beyond
BBC’s control, due to Acts of God, Force Majeure and/or acts or omissions
attributable to Align, its directors, agents, personnel and contractors,
including, but not limited to, flood, drought, storm, fire, explosion, labor
strikes, civil unrest, insurrection, government action, or other causes not
attributable to BBC, then BBC may extend the Building Completion Date by the
time lost due to such delays. Align hereby accepts the uncertainty of the
Building Completion Date and waives any and all claims against BBC as a result
of BBC’s inability to complete Building 1 by the Building Completion Date for
reasons beyond BBC’s control. Reasons beyond BBC´s control shall include any
delays due or caused by institutional processes that must be carried out for the




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

9 of 9
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




construction of Building 1 and the incorporation of the Condominium provided
that BBC followed the processes diligently.


In the event of a delay in the Building Completion Date and/or Closing
attributable to BBC, BBC will be granted a thirty (30) day grace period and upon
expiration of such grace period:


(i)
If the delay in the Building Completion Date and/or Closing is related to the
construction of Building 1, Align shall be entitled to a credit of $26,124,80.
Dollars for each day of delay up to a maximum amount of $1,567,488.00 (the
“Construction Fine”) applicable to the Purchase Price.  Such amount shall be
proportional to the days or weeks of delays, if any. Nonetheless, a delay in the
Building Completion that implies a delay in Closing for more than sixty (60)
days shall be considered a BBC´s default under section twelfth of this PSA.

(ii)
If the delay in the Building Completion Date and/or Closing is related to
processes before institutions or authorities, including, but not limited to,
incorporation of the Condominium before the National Registry, provided BBC has
acted diligently in all such processes, Align shall be entitled to a credit of
$32,483.17 dollars for each month of delay (the “Cam Fine”) applicable to the
monthly CAM Fee. BBC, as goodwill and in order to prevent this delay, will
appoint a specific person or committee to make sure that the permitting of the
construction and the permitting and registration of the Condominium do not delay
the Closing. Notwithstanding, a delay in the processes before institutions or
authorities that implies a delay in Closing for more than sixty (60) days shall
give Align the possibility to terminate unilaterally the PSA and request the
reimbursement of all sums deposited in escrow with its accrued interests as the
sole indemnity. In such event, Parties shall be released from the PSA and no
further obligation shall remain between the Parties. This delay shall not be
considered BBC’s default under section twelfth of this PSA.



Align acknowledges that (1) all brochures, illustrations, advertising and
marketing materials, displays, plans or any other materials showing or depicting
the Project or (2) fixtures, furnishings and interior designs shown in such
materials or in the sales models or any other representation of Building 1 or
the Project are for illustration only and shall not be an agreement between the
Parties to either complete Building 1 or the Project, in accordance with any of
such materials or documents unless specifically agreed to in writing by the
Parties, except for all Exhibits attached herewith.


The projected square meters, location and configuration of Building 1, the
Exclusive Common Areas and, if applicable, the common areas of the Project and
all improvements comprising the Building 1 and the Project, may vary from that
shown in the Master Plan and/or Floor Plan or any other materials or documents
based on BBC’s placement of all such final improvements, except as indicated in
all exhibits herewith, which




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

10 of 10
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




are mandatory including, without limitation: (i) the location, size, height and
composition of underground utilities, roads, sidewalks, driveways, walls,
fences, or other improvements constituting common area and/or common area
improvements to be constructed on or adjacent to the Building 1, or (ii) the
location, size, height, or any improvements located or to be located in the
common areas. Provided, however, that such variations shall not, in any manner,
affect the proper usage of Building 1.


BBC reserves the right, at BBC’s sole discretion, to substitute the type and
location of building materials and other items in the Building 1 and Project
with material and items of comparable quality and functionality to that shown in
the Final Designs and all exhibits herewith. Any such substitutions shall be
made at no additional cost to Align and may include, without limitation,
electrical outlets and switches, doors and windows, wall surfaces, finishes, and
floor coverings. Provided, however, that such variations shall not, in any
manner, affect the proper usage of Building 1 and, provided further, that any
saving in the total cost of Building 1 shall be split between the Parties, and,
therefore, Align shall get a credit on the Purchase Price equivalent to 50% of
such saving.


Align acknowledges and accepts that the Project is being developed in phases
and, therefore, acknowledges and accepts that while Align is operating, BBC may
continue the construction process of the Project. In such event, BBC shall (i)
take reasonable and customary preventive measures to avoid disturbance to
Align’s operation (e.g. controlling dust, limiting noises to non-working hours,
among others), (ii) provide Align and Align’s employees, agents and contractors
with safe and secure 24/7 access to the Building 1 and its corresponding vehicle
parking spaces and common areas, and (iii) provide separate access to the
construction site for the construction personnel, equipment and materials.


Sixth: Entry Prior to Closing. Align acknowledges that control, direction and
supervision of all construction personnel at the construction site will lie
exclusively with BBC and that Align may not issue any instructions to, request
construction modifications from, or otherwise interfere with, construction
personnel. However, Align shall be allowed to monitor and inspect the
construction of Building 1 at any time and shall have the right, but not the
obligation, to access to Building 1 limited to the preliminary preparation
works, that is, start the applicable designing and permitting processes for
improvements to be performed after Closing, prior written notice to BBC with 3
business days in advance, during the hours set by BBC, and with the presence at
all times of BBC or an authorized representative, following the terms
established herein. Align acknowledges and accepts that if the inspections
materially interfere or disrupt the construction process and causes a delay, BBC
shall be released from any responsibility in connection to such interference or
disruption and the Building Completion Date and/or Closing could be delayed but
not more than the equivalent to the delay caused by such interference or
disruption.






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

11 of 11
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Any entry on the Project or the Building 1 by Align during construction and
prior to the Closing, shall be at Align's own risk, except for negligence or
willful misconduct attributable to BBC, its personnel, contractors or
representatives, and Align agrees to indemnify, defend and hold BBC, its agents,
contractors, officers, directors, shareholders, partners and employees, harmless
from and against all claims, demands, liabilities and expenses arising out of or
in connection with any personal injury, death or property damage to Align,
Align's invitees, employees, agents, contractors, consultants, and guests, BBC,
BBC’s representatives, or any other individual or entity as a result of any such
entry. Align understands that in order to permit the work to progress in orderly
fashion, no interference with construction work on the Project or Building 1
shall be permitted. Additionally, no work of any kind may be contracted for or
performed by Align or Align's agents on the Building 1 prior to Closing, except
as agreed herein, which is limited to the preliminary preparation work, but in
no way this preliminary preparation works may cause delays in the construction
of Building 1, the Project or the Closing. Align agrees, as an express condition
of entering the Project or the Building 1 during the course of construction and
before the Closing, that Align shall, on behalf of Align and all agents,
consultants, contractors, guests or other third parties given permission to
enter the Project or the Building 1 to strictly adhere to and abide by all of
occupational, construction and safety rules of BBC or the construction firm,
with the understanding that the individual will enter the Project or Building 1
at its own account and risk, for this reason Align agrees to and shall
indemnify, defend and hold harmless BBC, and its contractors, employees,
directors and agents against any claims, demands, loss, damages, liability, or
other expense that they may suffer or incur as a result of the such individual
entering the Project or Building 1 during the construction.


Seventh: Inspection and Punch List. Align or an authorized representative shall
be entitled to a Building Commissioning of the Building 1 upon receipt of
Substantial Completion Notice, understood as the process of verifying on site
applicable subsystems’ ability to meet Align’s physical and functional
requirements pursuant to this PSA and its Exhibits. The Building Commissioning
shall be scheduled at a mutually convenient time to BBC and Align, provided,
however, that the inspection shall take place at the latest during the 30
calendar days following receipt by Align of the Substantial Completion Notice
(the “Inspection Period”). During this process, the Parties shall prepare a
written itemized list to be signed by the Parties identifying conditions which
the Parties agree are to be completed by BBC within a reasonable period of time
(the “Punch List”). If the items included in the Punch List have not been
addressed by BBC prior to the Closing, BBC and Align will agree on an amount to
be kept in the escrow account of the Escrow Agent (the “Holdback Deposit") to be
disbursed to BBC upon completion of the Punch List within the agreed term or to
Align in the event BBC fails to complete the Punch List on the agreed term due
to reasons attributable to BBC. In the event of partial completion, such amount
shall be disbursed proportionally. If the Punch List is not completed due to
just cause or reasons indicated in section fifth of this PSA, the agreed term
shall be




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

12 of 12
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




extended. Notwithstanding the above, the Holdback Deposit shall be proportional
to the pending Punch List items and at no time shall exceed 5% of the Purchase
Price.


Align’s failure for any reason to inspect Building 1 as expressly provided
above, or during the Inspection Period, shall be deemed as a waiver of such
inspection right by Align and acceptance of the condition of Building 1, and
shall trigger the obligation of Align to deliver to the Escrow Agent the second
(in the event that the Substantial Completion is still under challenge in
accordance with section third of this PSA) and/or final payment of the Purchase
Price.


Eight: CC&Rs and Signage. Building 1 will be part of a statutory condominium
pursuant to the Condominium Act. Therefore, Align acknowledges and undertakes to
abide and comply that the Project and Building 1 are subject to and governed by
the Condominium Act and the CC&Rs. Align during due diligence shall receive a
full and complete CC&Rs, provided, however, that the draft of such CC&Rs shall
be delivered to Align and Align shall have the right to request reasonable
modifications to such draft only in the matters pertaining to Align’s operation
in Building 1, and Align agrees to be bound by the Condominium Act and the
CC&R’s, and recognizes that such CC&Rs will be substantially the same as those
delivered during the due diligence as they may be modified prior to Closing, but
such modifications shall not affect Align’s rights under this PSA. The
Condominium Act and the CC&R’s are applicable to each and every owner of the
Project, and must be undertaken, complied with and observed by all condominium
unit owners, specifically regarding the condominium maintenance quota.


After Closing, as part of the Condominium, Align shall be the sole responsible
to pay all maintenance quota for the Exclusive Common Area and the corresponding
maintenance quota due to the purchase of the Condominium Units (“CAM Fee”). The
current CAM Fee is calculated in $3.09 Dollars per sq. m. per month, so, taking
that Building 1 is comprised of 10,513 sq. m., the total monthly paid to be paid
by Align shall be $32,483.17 Dollars. The CAM Fee shall be adjusted if the
measurement of Building 1 varies. The CAM Fee will be increased or decreased by
the Condominium Owners Assembly, based upon yearly operational budget review,
and such increase shall be binding to Align.


After Closing, Align shall be authorized to install signs in the following
places:


▪
Monument (if available): Align shall have the first right to select the
place/location in the monument built by the Project to install its signage.

▪
Building South Façade: the building south façade permits the installation of 4
signs with the same size. Align shall have the first right to select the space
in the corresponding assigned location to install its signage.





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

13 of 13
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




▪
Building East & West façades: the building East and West façades permit the
installation of 1 sign exclusive for Align. No further signs shall be allowed
unless expressly agreed by Align.

▪
North façade: No signage shall be installed in this façade unless expressly
agreed by Align and BBC.



All signage shall comply with the signage specifications indicated in the CC&Rs,
the process established by the Condominium and the applicable law. All signage,
prior installation, shall be authorized by the Condominium Administration.


Ninth: Closing. The closing of the purchase and sale of the Building 1 (the
“Closing”) shall occur on January 02, 2018, except if the term is extended as
indicated in this PSA, subject, however, to the satisfaction of all conditions
agreed upon herein for which BBC shall deliver the Closing Notice to Align no
later than December 15, 2017, except if the term is extended as indicated in
this PSA. BBC at all times shall send the Closing Notice, 15 calendar days prior
to the Closing date. Closing Notice shall mean the notice sent by BBC to Align
advising that the Substantial Completion, the registration of the Condominium
before the National Registry and the assignation of the property number to the
Condominium Units have been completed. In the event all such conditions are
satisfied prior to this date, Align shall have the right, but not the
obligation, to accelerate the Closing Date by giving written notice to BBC. If
the registered cadastral plans for the Condominium Units are not delivered at
Closing, the sum of $500,000.00 Dollars shall be retained in the Escrow Account
until the registered cadastral plans are duly delivered to Align, which shall
not exceed three months after Closing. Once the cadastral plans are delivered,
the Escrow Agent shall disburse the $500,000.00 Dollars and accrued interest to
BBC. In the event the cadastral plans are not delivered within the term
established herein, Align shall appoint its own surveyor for the issuing of the
surveys and the corresponding cadastral registration, and all fees and costs
shall be paid by the retained amount in the Escrow Account. Once the cadastral
plans are recorded and finalized and all costs and fees duly paid, Escrow Agent
shall disburse the remaining funds and its corresponding accrued interests to
BBC.


Align shall deliver the draft of the purchase deed within 3 business days
following the Closing Notice. If the draft is not received by BBC during such
term, the Closing shall be extended for the same days of delay.


On the Closing date, all of the following events shall simultaneously occur:


(a)
Align shall execute and irrevocable, unconditional and absolute letter of
instruction to disburse funds (“Disbursement Letter”) in the form agreed by BBC
to the Escrow Agent, instructing the Escrow Agent to immediately disburse to BBC
all the amounts deposited in the Escrow Account plus the accrued interests,
minus any Holdback Deposit (if applicable). The Disbursement Letter shall be
delivered or sent to the Escrow Agent immediately after its execution.





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

14 of 14
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




(b)
Parties shall execute before Align’s notary the purchase transfer deed of the
Condominium Units, which will effectively transfer the ownership over the
Condominium Units to Align. Such public deed shall include the representations
and warranties included herein and Exhibit G, which shall survive Closing.
Notwithstanding the above, in the event during the Due Diligence Period Align
discovers a circumstance under which an additional representation is required,
the Parties shall negotiate such representation in good faith.

(c)
BBC shall deliver to Align:

i.
Certification of each of the Condominium Units issued by the National Registry.

ii.
Final and recorded CC&Rs of the Project.

iii.
Account statement from the Municipality.

iv.
Utilities payment status and availability.

v.
As-built plans of Building 1.

vi.
The warranty given by the construction builder of Building 1 duly endorsed under
Align’s name.

vii.
Fifty percent of the transfer costs shall be deposited into the bank account
designated by the Notary Public appointed by Align.



At Closing, BBC shall transfer the Condominium Units to Align free and clear of
all liens, encumbrances, with the taxes, utilities and condominium payments up
to date, leases and mortgages, except that the Condominium Units may be subject
to the following: (i) the CC&R’s; (ii) any restrictions, reservations,
conditions, limitations, and easements of record prior to closing or imposed by
governmental authorities or institutions having jurisdiction or control over the
Condominium Units, provided, however, that Align may terminate this PSA with no
further responsibility if such restrictions, reservations, conditions,
limitations, and easements affect the proper use of Building 1; (iii) any
easements granted to any utility or service provider prior to Closing or as
indicated in clause fourth of this PSA, subject, however that Align may
terminate this PSA with no further responsibility if such restrictions,
reservations, conditions, limitations, and easements affect the proper use of
Building 1; and (iv) the Free Trade Zone Act and the park regulations. BBC shall
have remedied any defects (if any) in title requested by Align and title shall
be delivered subject only to such exceptions as are approved in writing by Align
and established herein. Prepayment fees or expenses, if any, regarding any
existing liens or mortgages on the Condominium Units shall be paid by Seller.


At Closing: (i) the Exclusive Common Areas shall be designated in the CC&Rs for
the exclusive use of the owner of the Condominium Units and approved by the
Condominium Owners Assembly, and (ii) the exclusive use of the 421 vehicle
parking spaces on behalf of the owner of the Condominium Units shall be approved
and authorized by the Condominium Owners Assembly, and shall be subject to the
CC&Rs. Such Condominium Owners Assembly shall be notarized and a copy shall be
delivered to Align before Closing.




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

15 of 15
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Furthermore, a draft of such minute shall be delivered to Align and Align shall
have the right to request reasonable modifications to such draft.


Tenth: Free Trade Zone Regimen. Each party shall be responsible for applying
for, acquiring, maintaining and paying for all permits required for its
operation under the FTZ. Furthermore, BBC shall obtain final Customs approval
prior to Closing, for purposes of Align filing the applicable petition to move
its main offices to BBC´s FTZ park.


Additionally, each party shall maintain and keep all requirements to qualify as
a FTZ beneficiary in order and current, as long as its role as beneficiary is
required by law; as well as to comply with all rules and regulations, present or
future, related with the Free Trade Zone Regimen, included but not limited to
the Free Trade Zone Act, the CC&Rs, the Project internal regulations and the
Park Regulations. Furthermore, BBC shall maintain its FTZ grant to Building 1
after Closing in order to assure that Align operates as a FTZ beneficiary at all
times, this obligation shall be terminated if Align sells Building 1 to a non
FTZ beneficiary, losses its designation as beneficiary of the FTZ or if the FTZ
regimen is eliminated or transformed by the government and such change or
elimination affects materially the business of either of the Parties. The
assignment of BBC´s FTZ grant to a third party shall not affect Align’s
operation under the FTZ regimen.


Eleventh: Right of First Refusal. Align shall have an ongoing Right of First
Refusal (“ROFR”) to lease or purchase any portion of the Building 2 (adjacent
building to the Building 1). For such purposes, BBC shall give notice to Align
of any formal offer received to lease or purchase any portion of the Building 2
(the “Offer”) with respect to the material terms and conditions of the Offer.
Align shall have 15 calendar days from receipt of the notice to confirm BBC in
writing if it wishes to lease or purchase applicable area in accordance with the
Offer and the applicable the terms and conditions set forth in this PSA. If
Align responds it will not lease or purchase such area, or fails to timely
respond to BBC within the 15-calendar day time period, BBC may freely lease or
sell such area under the terms and conditions of the Offer disclosed to Align.
The ROFR to lease or purchase will be deemed terminated for any portions of the
Building 2 that are leased or sold to lessees or buyers by means of this
process. In the event that Align agrees to exercise the ROFR, such communication
shall be deemed an acceptance to enter into a lease or purchase agreement for
the corresponding area pursuant to the terms and conditions set forth in the
ROFR notice of the Offer, and the Parties shall execute the corresponding
agreement within 30 calendar days. If the final agreement is not entered within
the 30 calendar days indicated above due to Align’s act or omission, then BBC
shall be released from its obligation and may freely lease or sell such area
under the terms and conditions disclosed to Align to a third party.






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

16 of 16
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Twelfth: Default and Remedies. If any of the Parties fails to comply with any
obligation under this PSA after the Due Diligence Period, the non-defaulting
party shall deliver written notice of such default (“Default Notice”) to the
defaulting party, provided that such defaults are not the non-defaulting party’s
fault or reasonably justified. The non-completion of Building 1 due to reasons
established in clause fifth shall not be considered as a default. If the
defaulting party fails to cure or remedy the default within 20 business days
after the Default Notice is delivered, the non-defaulting party shall have the
right to terminate this PSA, and such termination shall have the following
consequences:


(a)
Default by Align:

i.
BBC may terminate unilaterally this PSA, without judicial or arbitral
declaration, by giving written notice to Align and Escrow Agent, and Escrow
Agent, as solely instructed by BBC, shall disburse 10% of the Purchase Price,
with the corresponding accrued interests, to BBC as the sole compensation and
the remaining funds, with the corresponding accrued interests, in the Escrow
Account to be released to Align, and the Parties shall be released from the PSA.



(b)
Default by BBC:

i.
Align may unilaterally terminate the PSA, without judicial or arbitral
declaration, by giving written notice to BBC and Escrow Agent, and Escrow Agent,
as solely instructed by Align, shall reimburse all sums deposited in the Escrow
Account, with all accrued interests, to Align. Furthermore, Align shall be
entitled to receive, from BBC, an amount equal to 10% of the Purchase Price as
the sole compensation, and the Parties shall be released from the PSA. Any delay
due to reasons described in section fifth of this PSA, shall not be considered
as BBC’s default.



Notwithstanding the above, Align may seek specific performance from BBC.


(c)
In every case, the Escrow Agent shall disburse the funds 2 business days
following the termination of the Disagreement Period (as defined herein). The
notice of the unilateral termination shall be delivered to the Escrow Agent and
the defaulting Party. In the event of conflict, the defaulting or affected Party
shall have 5 calendar days following the received of the unilateral termination
notice (the “Disagreement Period”) to manifest and give notice to the Escrow
Agent and the Party terminating the agreement of its disagreement regarding the
unilateral termination (“Disagreement Notice”). If a Disagreement Notice is
received, the Escrow Agent shall not deliver the funds until it receives (i) a
joint instruction from the Parties, or (ii) a final ruling by the applicable
arbitral court.







Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

17 of 17
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Nonetheless and for the avoidance of doubt, Align shall be entitled to terminate
this PSA at any time before the expiration of the Due Diligence Period as per
section fourth above.


Thirteenth: Representations and Warranties by Align. Align represents and
warrants to BBC as of the date of this PSA and as of the date of Closing, as
follows:


(a)
Organization, Corporate Power and Standing.

i.
Align is a limited liability company duly organized, validly existing and in
good standing under the laws of the Republic of Costa Rica with all power and
authority necessary to out the transactions contemplated by this PSA and to
perform its obligations under the PSA to which it is a party. Align is duly
qualified, authorized, registered and licensed to do business.

ii.
The execution of this PSA and the consummation of the transactions contemplated
hereby have been, or by Closing will be, duly authorized by the competent
corporate bodies of Align, specifically the quota holders’ assembly, and no
other corporate action on the part of Align is necessary to authorize the
execution of this PSA or the consummation of any of the transactions
contemplated hereby.

iii.
Align has not taken any action or failed to take any action, which action or
failure would preclude or prevent Align from performing its obligations under,
or consummating, this PSA.

iv.
This PSA constitutes a legal, valid, binding and enforceable obligation of Align
in accordance with its terms.



(b)
Non-Contravention. The execution, delivery and performance of this PSA by Align
will not contravene or violate (i) any legal requirement applicable to Align,
(ii) the Align's Governing Documents (means, as applicable, Articles of
Incorporation, Articles of Organization, bylaws, shareholders agreement,
operating agreement and/or any other similar governing document of the relevant
Party under the laws of Costa Rica), (iii) any term, condition or provision of
any indenture, agreement, contract, commitment, lease, plan, license, permit,
authorization or other instrument, document or understanding, oral or written,
to which Align is party, or which give any party the right to terminate, modify,
accelerate or otherwise change existing rights or obligations, or (iv) violate
any law, injunction, judgment, order, ruling, charge or other restriction of any
governmental body to which Align is subject.



(c)
Consents. Align does not need to give any notice to, make any declaration,
filing or registration with, or obtain any consent, authorization or approval
from any governmental body or any other Person (means an individual,
corporation, partnership, trust, legal entity or governmental body) in
connection with the execution of this PSA and any document related thereto to
which it is or shall be a party, or the





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

18 of 18
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




consummation of any of the transactions contemplated thereby. The unique consent
and/or authorization will be obtained from the quota holders’ assembly as
required by the Commercial Code of Costa Rica.


(d)
Absence of Litigation. There is no action, suit, investigation or proceeding
pending against or, to Align’s knowledge, threatened against Align or any of its
affiliates or related companies before or by any governmental body, and neither
Align nor any of its affiliates or related companies is subject to any
outstanding order, judgment or decree, which, in each case, in any manner
challenges or seeks to prevent, enjoin, alter, void or delay the transactions
contemplated by the PSA.



(e)
Condominium and Free Trade Zone Regimen. Align acknowledges, accepts and agrees
that the Property, Building 1 and its operation shall be subject to the
Condominium Act, the CC&Rs, the Free Trade Zone Act, the regulation of the Free
Trade Zone Park, and any other applicable law.



Fourteenth: Representations and Warranties by BBC. BBC represents and warrants
to Align as of the date of this PSA and as of the date of Closing, as follows:


(a)
Organization, Corporate Power and Standing.

i.
BBC is a company duly organized, validly existing and in good standing under the
laws of the Republic of Costa Rica with all power and authority necessary to out
the transactions contemplated by this PSA and to perform its obligations under
the PSA to which it is a party. BBC is duly qualified, authorized, registered
and licensed to do business.

ii.
The execution of this PSA and the consummation of the transactions contemplated
hereby have been, or by Closing will be, duly authorized by the competent
corporate bodies of BBC, specifically by the board of directors, and no other
corporate action on the part of BBC is necessary to authorize the execution of
this PSA or the consummation of any of the transactions contemplated hereby.

iii.
BBC has not taken any action or failed to take any action, which action or
failure would preclude or prevent BBC from performing its obligations under, or
consummating, this PSA.

iv.
This PSA constitutes a legal, valid, binding and enforceable obligation of BBC
in accordance with its terms.



(b)
Non-Contravention. The execution, delivery and performance of this PSA by BBC
will not contravene or violate (i) any legal requirement applicable to BBC, (ii)
the BBC's Governing Documents, (iii) any term, condition or provision of any
indenture, agreement, contract, commitment, lease, plan, license, permit,
authorization or other instrument, document or understanding, oral or written,
to which BBC is party, or which give any party the right to terminate, modify,
accelerate or otherwise change existing





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

19 of 19
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




rights or obligations, or (iv) violate any law, injunction, judgment, order,
ruling, charge or other restriction of any governmental body to which BBC is
subject.


(c)
Consents. BBC does not need to give any notice to, make any declaration, filing
or registration with, or obtain any consent, authorization or approval from any
governmental body or any other Person in connection with the execution of this
PSA and any document related thereto to which it is or shall be a party, or the
consummation of any of the transactions contemplated thereby. The unique consent
and/or authorization will be obtained from the board of directors as required by
the Commercial Code of Costa Rica.



(d)
Absence of Litigation. There is no action, suit, investigation or proceeding
pending against or, to BBC’s knowledge, threatened against BBC or any of its
affiliates or related companies before or by any governmental body, and neither
BBC nor any of its affiliates or related companies is subject to any outstanding
order, judgment or decree, which, in each case, in any manner challenges or
seeks to prevent, enjoin, alter, void or delay the transactions contemplated by
the PSA.



(e)
Title of the Property. BBC has good and marketable title to, and a full
ownership interest in the Property, free and clear of any mortgages,
encumbrances, liens and options, except for the ones recorded as of today before
the National Registry; and that BBC will transfer the Condominium Units free and
clear of any mortgage, pledge, liens, encumbrances, except as indicated in this
PSA, purchase rights contracts, commitments, and with all public services and
municipal obligations, including property taxes, paid up to date. BBC shall not
create any title exceptions, execute any leases, rental agreements, licenses, or
otherwise encumber Building 1 during the term of this PSA.



(f)
No Third-Party Claims. BBC has possessed the Property in a valid, public,
pacific and uninterrupted manner as owner of the Property, it has no knowledge
of any claims of any kind, in which the BBC’s right of property, is challenged
or questioned.



(g)
Bankruptcy. BBC has not been declared in bankruptcy, nor judicial
administration, and that the sale of the Building 1 does not create a risk of
obtaining those declarations, nor is in the proximity of filing to obtain those
declarations, and does not have debts regarding present or contingent taxes that
may adversely affect the Building 1.



(h)
Cessation of Marketing. BBC represents and warrants that while this PSA is valid
and in place, BBC shall not market Building 1 or respond to any lease or
purchase inquiries regarding Building 1 until the Closing or the termination of
this PSA.





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

20 of 20
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






(i)
Condominium and Free Trade Zone Regimen. BBC acknowledges, accepts and agrees
that Align requires Building 1 operation to be subject to the Condominium Act
and to the Free Trade Zone Act, as a service FTZ park.



(j)
Zoning and permitted use. BBC represents and warrants that the Property and
therefore the Condominium Units are classified under the applicable zoning
regulations as industrial and commercial areas and therefore Align´s intended
use shall be permitted by applicable authorities and the CC&Rs.



(k)
Construction of the Project. The Project and therefore Building 1, has been and
is currently built in compliance with all applicable laws and permits and no
hazardous materials have been used or wasted. Furthermore, the construction of
the Project complies with all labor and environmental regulations, both national
and municipal. The construction of the Project will not contravene or violate
any license, permit, or authorization granted by the authorities and
institutions for the construction of the Project, included, but not limited, to
environmental viability and construction permit.



(l)
Permitting and Registration of the Condominium. BBC represents and warrants that
all permitting process, including, but not limited to, the registration of the
Condominium, will be done diligently.



The representations and warranties herein shall survive Closing and shall be
incorporated in the purchase deed.


Fifteenth: Confidentiality. For the purpose of this PSA, “Confidential
Information” means: any information, knowledge and documents in tangible form or
contained in a storage medium, disclosed by one Party to the other; all
information learned by each Party about the other Party of the Project; and any
technical or business information owned by one Party that becomes known to the
other Party in connection with this PSA; the terms and conditions of this PSA,
its Exhibits and all other documents contemplated hereby.


Each Party shall maintain the Confidential Information in confidence using at
least the same degree of care as used for its own confidential information.
Neither Party shall disclose or divulge any Confidential Information received by
it in connection with this PSA to a third party without prior written consent of
the disclosing Party, and neither Party may use any Confidential Information for
any purpose other than to fulfill its obligations under this PSA or any other
agreement contemplated hereby.


The obligations set forth in this clause shall not apply to any information
which:






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

21 of 21
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




a)
Is known publicly prior to disclosure by the disclosing Party;

b)
Becomes known publicly after disclosure by disclosing Party through no fault of
the receiving Party; or

c)
Is learned by the receiving Party from a third party entitled to disclose it
without any obligation of confidentiality.



Either Party may disclose Confidential Information only to the Parties’
attorneys, consultants, partners, accountants and advisors (herein
“Consultants”); provided, however, that such Party shall impose on its
Consultants the same obligations of confidentiality as such Party owes herein.
To disclose the information to other third parties, the Party shall seek written
approval of the other Party.


The obligations set forth this clause shall not prevent the Party in receipt of
Confidential Information from disclosing the same pursuant to any statute or any
judicial or governmental order upon prior written notice thereof to the
disclosing Party in order to enable the other Party to seek a protective remedy
or other remedy, to the extent practicable, and provided that disclosure is
limited solely to the extent required. Press releases and other information on
the execution, conclusion, the content and performance of this PSA can be made
available to third parties, particularly press agencies, without the prior
written consent of the other Party hereto, provided, however, that only general
information can be disclosed and not the details of the transaction. The
confidentiality of Confidential Information will survive Closing, expiration or
termination of this PSA for 3 years.


Sixteenth: Brokers’ Commissions. Align represents that it has not dealt with any
brokers or finders in connection with this transaction other than Kartman &
Associates and CBRE, Inc. BBC shall pay the brokers’ commission to Kartman &
Associates at Closing. BBC shall be responsible for all sales commissions and
shall defend, indemnify and hold Align harmless for payment of any commissions,
finder’s fees or claims related to the sale of the Building 1 by any other
person or entity whose claim arises out of the actions or inactions of BBC. The
commission shall be paid only in the event that Align purchases Building 1, and
will be paid at Closing.


Seventeenth: Miscellaneous Provisions.


a)
Notices. Any notice from one Party to the other in connection with this PSA
shall be made in writing, and in original or via courier, or certified mail. For
this purpose and as provided in Article nineteen of the Law of Service of
Process, number 8687, the following addresses are provided:







Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

22 of 22
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




To Align:
To the attention of Anamaría Castillo and Andres Salazar.
Address: Global Park, La Aurora, Heredia, Costa Rica
Fax: 2201-71-52
Email anamaria@aligntech.com and mandatory copy to AskLegal@aligntech.com.
With a mandatory but non-binding copy to cbaltodano@zurcherodioraven.com and
anamaria@aligntech.com
To BBC:
To the attention of Vivian Liberman.
Address: BLP offices, 4th floor, BLP Building, Via Lindora Commercial Center,
Lindora, Pozos, Santa Ana, San Jose, Costa Rica.
Fax: +506 2205-3940.
With mandatory copy with no legal effect to the emails vliberman@blplegal.com,
aestrada@portafolio.cr and avolio@portafolio.cr.



Parties shall be authorized to modify the address for communications or notices
with prior written notice to the other Party.


b)
Governing Law and Dispute Resolution. This PSA shall be interpreted and governed
by the laws of the Republic of Costa Rica.



Any disputes, claims, differences or controversies arising out of or in
connection with any aspect of this PSA, its business matter, performance,
liquidation, interpretation, validity or any breach thereof, shall be resolved
by arbitration of law pursuant to the rules of the International Center for
Conciliation and Arbitration of the Costa Rican-American Chamber of Commerce
(“CICA”). The Parties hereby agree to submit voluntarily and unconditionally to
its rules. The arbitration shall take place at the CICA in San José, Republic of
Costa Rica. An arbitration tribunal of 3 arbitrators shall decide the matters
subject to the arbitration procedure. The arbitrators shall be appointed by the
CICA. The award rendered pursuant to such arbitration shall be in writing, shall
be final, binding and conclusive between the Parties. The award shall have no
further recourse, except for those provided for review and nullity. Once the
award is rendered and is final, it will produce the effects of res judicata and
the Parties shall comply with the award without delay. The proceedings and their
content shall be absolutely confidential. The costs related to the arbitration
procedure as well as the arbitrators' fees shall be borne by the Parties in
equal proportion, unless the Tribunal decides otherwise. Each Party will bear
the fees of their attorneys, advisors or consultants; this shall not preclude
the obligation of the losing Party to reimburse costs to the prevailing Party.
To this effect, the award shall order the losing Party to pay all costs,
including any and all legal fees due to legal counselors, attorneys and
barristers.




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

23 of 23
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






c)
Severability. In the event any provision of this PSA is found to be void and/or
unenforceable by a court or tribunal of competent jurisdiction, the remaining
provisions of this PSA shall nevertheless be binding upon the Parties with the
same effect as though the void and/or unenforceable provision had been severed
and deleted. Moreover, in such an event, the Parties shall amend the invalid,
illegal or unenforceable provision(s) or any part thereof and/or agree on a new
provision, in such a way as to reflect as closely as possible the purposes of
the invalid, illegal or unenforceable provision(s).



d)
Entire Agreement. This PSA contains the entire agreement between the Parties,
including its Exhibits. Any discrepancy between the PSA and the Exhibits, the
PSA shall prevail. There are no promises, agreements, conditions, undertakings,
warranties or representations, oral or written, express or implied, between the
Parties other than as herein set forth. No amendment or modification of this PSA
shall be valid unless the same is in writing and signed by the Parties hereto.



e)
Headings. In this PSA, the headings are inserted for convenience and to ease its
reading only and shall not affect the interpretation of this PSA.



f)
No Waiver of Rights of the Parties. Failure by either Party to demand the strict
compliance at any time with any of the covenants or agreements, or to exercise
any option, right, power or remedy contained in this PSA, shall not be
considered an implicit waiver thereof towards the future.



g)
Date Authentication. This PSA shall not be notarized due to its confidentiality
clause. Nevertheless, either party is authorized to appear individually, with no
need for or requirement to the other Party, before a Notary Public, selected by
it, to have this PSA date authenticated.



h)
Assignment. Parties cannot assign this PSA without prior consent of the other
Party, provided, however, that once assigned it shall give notice to the other
Party. Align should not require BBC’s consent if the PSA is assigned to a
related company.



i)
Counterparts. This PSA may be executed in counterparts, each of which when
executed and delivered shall be deemed an original. Such counterparts shall
together (as well as separately) constitute one and the same instrument.



j)
Estimation. Parties estimates this Agreement in the amount of the Initial
Payment. Parties shall pay equally any and all stamp tax associated with the
execution and delivery of this PSA.







Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

24 of 24
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






[SIGNATURE PAGE FOLLOWS]




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

25 of 25
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






IN WITNESS WHEREOF, the Parties have executed this PSA in 2 counterparts on the
Effective Date on the places indicated below.






By: /s/ ALFREDO VOLIO GUERRERO
 
By: /s/ JACK LIBERMAN
Name: Alfredo Volio Guerrero
 
Name: Jack Liberman
Place: San Jose, CR
 
Place: San Jose, CR
BELEN BUSINESS CENTER CIR, S.A.
 
BELEN BUSINESS CENTER CIR, S.A.
 
 
 
 
 
 
By: /s/ ANAMARIA CASTILLO MONCALEANO
 
 
Name: Anamaria Castillo Moncaleano
 
 
Place: San Jose, CA
 
 
ALIGN TECHNOLOGY DE COSTA RICA, S.R.L
 
 









Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

26 of 26
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






List of Exhibits (under preparation)


▪
Exhibit A: Good standing and legal representation of BBC.

▪
Exhibit B: Good standing and legal representation of Align.

▪
Exhibit C: Description, master plan of the Project and Building Technical
Description.

▪
Exhibit D: Floor Plans of the Building 1.

▪
Exhibit E: Building 1 Specifications Summary.

▪
Exhibit F: Construction Schedule.

▪
Exhibit G: Additional Representations and Warranties in the Transfer Public
Deed.





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

27 of 27
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit A:
Good standing and legal representation of BBC
(attached)








Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

28 of 28
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit B:
Good standing and legal representation of Align
(attached)






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

29 of 29
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit C:
Description, master plan of the Project and
Building Technical Description
(attached)






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

30 of 30
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit D:
Floor Plans of the Building 1
(attached)






Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

31 of 31
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit E:
Building 1 Specifications Summary
(attached and indicated herein)


Notes:
▪
The term “Landlord” and “Developer” shall be read as “BBC” and the term “Client”
and “tenant” shall be read as “Align”.

▪
“NRA” means net rentable area.

▪
“NFPA” means National Fire Protection Association.

▪
“HVAC” means heating, ventilation and air conditioning.

▪
“VRF” means variable refrigerant flow.

▪
“NFPS” means the National Federation for Personal Safety.

▪
“CCTV” means closed-circuit television.

▪
“ADA” means Americans with Disabilities Act.

▪
The requirement that the building core and shell and other components have to
comply with FM Global regulation, standards and codes has been waived by Align,
and, therefore, is not a requirement for the construction of Building 1.

▪
“BMS” means building management system.



Specifications above market standards – any discrepancy with these items and the
other exhibits, these items shall prevail:
▪
The Building will have an outside area on the first level for the installation
of the chill-water cooling tower and gas tank. The installation of the equipment
shall be Align’s responsibility. The installation shall comply with all
applicable regulation, including the Condominium and Park regulations.

▪
The Building shall include vertical piping of the HVAC system. Align shall
confirm the type of piping before August 15, 2017. After such term without
Align’s indication, BBC may choose the type of piping at its sole discretion.

▪
Private use common areas in the basement are marked in blue in attached the
document.

▪
The Building façade may not be modified as they are common area of the
Condominium. Notwithstanding, Align shall be authorized to install another
access in the kitchen, as well an elevator; provided, however, that the location
shall be defined in advance jointly with the Condominium and BBC.

▪
The Building elevators may not be used for construction purposes. Nevertheless,
one elevator will be equipped with protection walls for Align’s remodeling.
Align may only use the assigned elevator for this purpose. The elevator weight
capacity is 1.000 kg. Align at all times shall comply with the





Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

32 of 32
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




elevators use regulations. The misuse of the elevators by Align and its
contractors may result in a fine and/or payment of damages.




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

33 of 33
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit F:
Construction Schedule
(attached)




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

34 of 34
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]






Exhibit G
Additional Representations and Warranties in the Transfer Public Deed




La Vendedora declara que las Fincas Filiales deben entenderse en conjunto como:
(i) la totalidad de los derechos que comprende la propiedad inmueble debidamente
inscrita a nombre de la Vendedora en relación con las Fincas Filiales; (ii) las
mejoras y edificaciones localizadas en cada inmueble a esta fecha; (iii) los
derechos, toda clase de servidumbres, permisos o privilegios otorgados a favor
de la propiedad, así como cualquier permiso, aprobaciones, autorización,
licencias, planos y visados para el desarrollo y construcción que hayan sido
gestionados y otorgados por las autoridades gubernamentales y privadas
correspondientes sobre las Fincas Filiales; (iv) la totalidad de los derechos,
permisos, autorizaciones, usos de suelo, aprobaciones, concesiones,
prerrogativas, licencias y visados, que le hayan sido otorgados a la Vendedora
por cualquier autoridad gubernamental y privada, necesarias para el ejercicio
del derecho de uso y disfrute de las Fincas Filiales, de conformidad con los
acuerdos privados vigentes, en caso de que existan, y con la normativa vigente.
Lo anterior comprende, sin limitarse a ello, documentos emitidos por la
Municipalidad, Ministerio de Ambiente y Energía, Secretaría Técnica Nacional
Ambiental (SETENA), Instituto Nacional de Vivienda y Urbanismo, Ministerio de
Salud, Ministerio de Obras Públicas y Transportes, Colegio Federado de
Ingenieros y Arquitectos, si los hubiere y siempre que se refieran únicamente a
las Fincas Filiales; (v) la totalidad de los registros y expedientes de las
Fincas Filiales; (vi) toda participación en propiedad común, derechos y demás
intereses tutelados que sean pertinentes a las Fincas Filiales que se traspasan,
todo de conformidad con la descripción legal vigente e inscrita del Condominio
del cual es parte, (vii) el correspondiente derecho de uso exclusivo de un total
de 421 espacios de estacionamiento localizados dentro de las instalaciones del
Condominio y distribuidos de la siguiente forma: ____________ [a ser completado
al momento de la firma de la escritura]. Dichos espacios de estacionamiento
corresponden a área común del Condominio, y su uso fue debidamente establecido
como exclusivo a favor de las Fincas Filiales mediante Asamblea de Condóminos
celebrada el día _____________, la cual fue debidamente celebrada y (viii) el
correspondiente derecho de uso exclusivo de las siguientes áreas comunes:
______________. Dichas áreas fueron debidamente asignadas como área común de uso
restringido a favor de las Fincas Filiales mediante Asamblea de Condóminos
celebrada el día _____________, la cual fue debidamente celebrada.


La Vendedora declara que las Fincas Filiales pueden traspasarse sin ningún
impedimento legal, por virtud de lo cual la presente compraventa se realiza: (i)
Libre de anotaciones, gravámenes, cargas, reclamos, demandas, obligaciones,
compromisos, pasivos, arrendamientos y derechos de terceros de cualquier
naturaleza, salvo los que se describen a continuación: (a) servidumbre
trasladada, citas:




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

35 of 35
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




__________________, (b) [las que se crean por la constitución del Condominio],
siendo que la Vendedora garantiza que dichas servidumbres no impiden el goce y
disfrute de las Fincas Filiales; (ii) Libre de embargos de cualquier índole o
naturaleza o anotaciones de embargo, garantías legales y garantías hipotecarias
de cualquier grado, salvo los descritos anteriormente. Las Fincas Filiales no
son parte, ni se encuentran sujetas a órdenes, resoluciones, decretos,
estipulaciones o consentimiento de ninguna entidad judicial o administrativa;
(iii) Al día con los cargos por servicios públicos y todos los pagos por
impuestos y tasas correspondientes al día, ya sean municipales, nacionales o
cualquier otro impuesto, tasa, canon u obligación del que sea objeto por las
autoridades tributarias costarricenses y al día con la cuota de mantenimiento
del Condominio y pagos relacionados; (iv) Libre de servidumbres de hecho o de
derecho o de cualquier otra naturaleza, salvo las descritas anteriormente, y de
limitaciones y restricciones, así como libre de usurpadores u ocupantes, de
cualquier clase; (v) Libre de litigios pendientes de ninguna naturaleza; (vi)
Libre de promesas u opciones, así como de contratos privados independientemente
de su naturaleza, excepto por aquellos contratos existentes entre la Compradora
y la Vendedora; (vii) La sociedad Vendedora no ha incurrido ni ha permitido, ni
tiene conocimiento de que se haya incurrido o permitido, en ningún tipo de
violación a provisiones, acuerdos, restricciones, condiciones, reglamentos o
regulaciones de cualquier naturaleza que afecten las Fincas Filiales,
particularmente y sin limitarse al Reglamento Interno de Operación del Parque y
de Zona Franca, en su texto actual, y el Reglamento de Condominio y
Administración del Condominio ____________. Particularmente, el status de Zona
Franca de las Fincas Filiales se encuentra al día y en perfecto estado de
cumplimiento con todos los requisitos legales y físicos inherentes al mismo
status de Zona Franca, y que no existe ningún procedimiento pendiente que
pudiera eventualmente anular, revocar, reducir o de alguna manera afectar dicho
status, todo de conformidad con las regulaciones y Contrato de Operación
vigentes y aplicables; (viii) No hay obligaciones relacionadas con el pago del
precio que se deriven del presente traspaso y que puedan de alguna manera gravar
las Fincas Filiales; (ix) La compraventa aquí realizada no es de ninguna manera
una forma de traspaso preferencial hecho con el propósito de estorbar, retrasar
o defraudar a los acreedores de la sociedad Vendedora; (x) Los representantes de
la sociedad Vendedora han sido debidamente autorizados, y poseen facultades
suficientes para este acto, así como para realizar las representaciones y
manifestaciones que hacen en este acto en nombre de su representada; (xi) La
presente transacción no requiere de la aprobación ni consentimiento de los
socios de la sociedad vendedora, o bien, caso de que así lo requiera, ésta ha
sido debidamente obtenida. En general, todos y cualquier consentimiento de
terceras personas que pudieran ser necesarios para la validez o eficacia de esta
transacción han sido obtenidos; (xii) Durante todo el tiempo que ha sido titular
del derecho de propiedad sobre las Fincas Filiales (y anteriormente la finca que
dio origen al Condominio), la sociedad vendedora no ha traspasado ninguna
porción de las Fincas Filiales, no ha ejecutado ningún acto, así como tampoco lo
ha permitido por parte de un tercero, que pueda de alguna manera afectar la
descripción legal del inmueble, particularmente y sin limitarse a los límites de
la propiedad; (xiii) La totalidad de la información brindada por la sociedad
Vendedora a la sociedad Compradora sobre las Fincas Filiales, así como las
circunstancias de hecho o de derecho que




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

36 of 36
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




la afectan es exacta, veraz y correcta; (xiv) las Fincas Filiales y el
Condominio del que son parte, han cumplido a cabalidad y se encuentran en
cumplimiento los compromisos y obligaciones ambientales derivados de los
permisos y viabilidad ambiental otorgada. Asimismo, no ha habido ni hay al día
de hoy violación alguna de los compromisos ambientales particulares, ni de las
regulaciones o normativa ambiental vigente y aplicable a las Fincas Filiales ni
su administración; (xv) La sociedad Vendedora no se encuentra en proceso de
quiebra, insolvencia o administración judicial, y ningún acreedor ha iniciado
procedimiento semejante, ni ha admitido de ninguna manera insuficiencia de
flujos para atender sus obligaciones, ni ha hecho ningún tipo de compromiso para
pagar deudas que puedan involucrar a las Fincas Filiales o sus derechos
relacionados; (xvi) Que el Estado no ha iniciado gestiones formales de
expropiación, total o parcial, que llegue a afectar las Fincas Filiales y que no
tiene conocimiento de la posibilidad de una expropiación total o parcial de las
Fincas Filiales;


Garantías y representaciones recíprocas referentes a la normativa vigente,
regímenes de condominio y Zona Franca aplicables a la Finca. La compañía ALIGN,
en calidad de nuevo propietario de las Fincas Filiales, por una parte, y por la
otra, BBC, en su condición de vendedora de las Fincas Filiales y Administrador
de la Zona Franca, por medio de sus respectivos representantes manifiestan: (a)
Que conocen y aceptan las obligaciones, deberes, compromisos, derechos,
condiciones, estipulaciones, restricciones y contenido derivados de la normativa
y regulaciones vigentes y aplicables a esta fecha a las Fincas Filiales que
adquieren y venden respectivamente en este acto, por cuanto garantizan
recíprocamente y de manera irrevocable su cumplimiento y observancia,
particularmente, y sin limitarse a, las siguientes: i. Ley Reguladora de la
Propiedad en Condominio, Ley número siete mil doscientos treinta y tres del
veintiocho de octubre de mil novecientos noventa y nueve, publicada en La Gaceta
número doscientos veintinueve del veinticinco de noviembre de mil novecientos
noventa y nueve, y sus reformas. ii. Reglamento a la Ley Reguladora de la
Propiedad en Condominio, Decreto Ejecutivo número treinta y dos mil trescientos
tres – MIVAH-MEIC-TUR del dos de marzo de dos mil cinco, publicado en La Gaceta
número setenta y cuatro del diecinueve de abril del año dos mil cinco. iii.
Reglamento de Condominio y Administración del Condominio indicado, inscrito en
el Registro Público de la Propiedad según documento presentado al tomo dos mil
diecisiete, asiento _____________, consecutivo cero uno, bajo la cédula de
persona jurídica número tres- ciento nueve- _____________. iv. Ley de Régimen de
Zonas Francas, Ley número siete mil doscientos diez del veintitrés de noviembre
de mil novecientos noventa, publicada en La Gaceta número novecientos treinta y
ocho del catorce de diciembre de mil novecientos noventa y sus reformas. v.
Reglamento de la Ley de Régimen de Zonas Francas, Decreto Ejecutivo número
treinta y cuatro mil setecientos treinta y nueve- COMEX-H, publicado en el
alcance número treinta y cinco de La Gaceta número ciento ochenta y uno del
diecinueve de setiembre del año dos mil ocho y sus reformas. vi. Ley General de
Aduanas, Ley número siete mil quinientos cincuenta y siete del veinte de octubre
de mil novecientos noventa y cinco, publicada en La Gaceta número doscientos
doce del ocho de noviembre de mil novecientos noventa y cinco, y sus reformas.
vii.




Central America
 
www.blplegal.com

--------------------------------------------------------------------------------

37 of 37
psaalignsabc_image1a01.jpg [psaalignsabc_image1a01.jpg]




Reglamento de la Ley General de Aduanas, Decreto Ejecutivo número veinticinco
mil novecientos setenta- H del catorce de junio de mil novecientos noventa y
seis, publicado en La Gaceta número treinta y siete del veintiocho de junio de
mil novecientos noventa y seis, y sus reformas. viii. Ley General de Salud, Ley
número cinco mil trescientos noventa y cinco del treinta de octubre de mil
novecientos setenta y tres, publicada en La Gaceta número doscientos veintidós
del veinticuatro de noviembre de mil novecientos setenta y tres, y sus reformas.
ix. Reglamento Interno de Operación del Parque. Las obligaciones aquí contraídas
por las partes, le son aplicables a sus empleados, agentes, trabajadores
directos o indirectos, contratistas y subcontratistas, representantes y otros
terceros que ingresen al parque por motivo de nexo laboral o relación
contractual con las Partes.








Central America
 
www.blplegal.com